Title: From Alexander Hamilton to Henry Miller, 15 September 1794
From: Hamilton, Alexander
To: Miller, Henry


PhiladelphiaSepr. 15. 1794
Sir
I have it in contemplation to propose it to The President to appoint You to the capacity of Quarter Master General to the Militia Army destined to act against the Insurgents in the Western parts of Pensylvania; nor do I at present foresee that any obstacle will arise to the appointment. But as the President is not in Town a definitive arrangement must be deferred.
It is my wish, that you would proceed immediately to Reading to make an arrangement for supplying the New Jersey Militia and about two hundred troops of the UStates with forage straw & fuel and from Reading to Carlisle. The Jersey Militia consist of 1600 Infantry & 500 Horse.
Mr. Jacob Brower is Contractor at Reading, and will, I expect, undertake the business as far as you judge eligible. But it will remain with you to ascertain the point & the dependence which can be placed upon it & to act as you see necessary & expedient.
A Mr. Parker Agent for Mr. Hodgsdon is gone forward to Reading to procure Waggons. He is to communicate with You & take your Directions.
In a word when at Reading you will please to see that an adequate arrangement be made for securing to the Militia & troops above-mentioned transportation forage straw and fuel on the route above mentioned. You will of course appoint any Agents you find necessary & settle reasonable compensations for them.
I presume you have funds in your hands adequate to the object—if not on your signifying it the sum requisite shall immediately be furnished.
With great consideration & esteem   I am Sir   Your obed ser
A
General MillerSupervisor of Pensylvania
